Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  135052 	                                                                                             Michael F. Cavanagh
  (78)                                                                                                 Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  ALLEN M. HARTMAN, Personal                                                                                          Justices
  Representative of the Estate of
  Mary Lou Hartman,
               Plaintiff-Appellant,
  v       	                                                         SC: 135052
                                                                    COA: 257536
                                                                    St. Clair CC: 02-000445-NH
  PORT HURON HOSPITAL,

  FORREST BRYAN FERNANDEZ, 

  M.D., and JALAL UD-DIN AKBAR, 

  M.D., 

              Defendants-Appellees.
  _________________________________________/

          On order of the Court, the motion for review of taxation of costs is considered, and
  it is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2008                      _________________________________________
         l0421                                                                 Clerk